DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 11/10/2020.
 Claims 9, 12, 14 and 18 are cancelled. Claims 1-8, 10-11, 13, 15-17 and 19-21 are allowed with following examiner amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Riesen on January 15, 2021.
The application has been amended as follows: 

1. (Currently Amended) A method for cutting registration of component patterns, the method comprising: 
	batching one or more customer orders into a batch;
	nesting a plurality of component patterns of one or more articles based on the batch;
	analyzing, using computer vision, a first pattern configuration of a component pattern of the plurality of component patterns disposed on printed textile material, the component pattern 
implementing a finishing process on the printed textile material, resulting in a second pattern configuration of the component pattern different from the first pattern configuration; 	analyzing, using computer vision, the second pattern configuration disposed on the printed textile material; 
	determining, based on analyzing the first pattern configuration and the second pattern configuration, cutting control information, wherein the cutting control information is dependent upon a difference between the second pattern configuration and the first pattern configuration, and wherein the difference between the second pattern configuration and the first pattern configuration is at least in part due to a bow distortion, a skew distortion, or both, in response to at least the finishing process; 
	sending the cutting control information to a cutting system to facilitate cutting of the printed textile material; and 2 
	SGR/23192098.1causing, using the cutting system, the printed textile material to be cut based on the cutting control information.

3. (Currently Amended) A method for cutting registration, the method comprising: 
	batching one or more customer orders into a batch;
	nesting a plurality of component patterns of one or more articles based on the batch;
analyzing, using computer vision, a first pattern configuration of a component pattern of the plurality of component patterns disposed on printed textile material, the component pattern comprising a template of at least a portion of a component of an article, wherein the printed textile material comprises a fabric; 	implementing a finishing process on the printed textile material, resulting in a second pattern configuration different from the first pattern configuration; 

	determining, based on analyzing the first pattern configuration and the second pattern configuration, cutting control information, wherein the cutting control information is based on a difference between the second pattern configuration and the first pattern configuration, and wherein the difference between the second pattern configuration and the first pattern configuration is at least in part due to one or more of a bow distortion, a skew distortion, or a non-linear distortion, in response to at least the finishing process; 
	sending the cutting control information to a cutting system to facilitate cutting of the printed textile material.

13. (Currently Amended) A method of cutting comprising: 
	analyzing, using computer vision, a first pattern configuration of a component pattern disposed on a substrate, the component pattern comprising a template of at least a portion of a component of a plurality of article components; 
	implementing a finishing process on the substrate, resulting in a second pattern configuration different from the first pattern configuration; 
	analyzing, using computer vision, the second pattern configuration disposed on the substrate; 
	determining, based on the first pattern configuration and the second pattern configuration, cutting control information wherein the cutting control information is based on a difference between the second pattern configuration and the first pattern configuration, and wherein the difference between the second pattern configuration and the first pattern configuration is at least in part due to one or more of a bow distortion, a skew distortion, or a non-linear distortion, in response to at least the finishing process;
	batching one or more customer orders into a batch; 
the plurality of article components based on the batch; and 
	cutting the nested components from [[a]] the substrate such that one or more tabs connect the cut components to a portion of the substrate.

14. (Canceled) 

Reason For Allowance
Applicant amended claim 1 (similarly for claim 3) with additional limitations “the component pattern comprising a template of at least a portion of a component of an article, wherein the printed textile material comprises a fabric” and “wherein the difference between the second pattern configuration and the first pattern configuration is at least in part due to a bow distortion, a skew distortion, or both, in response to at least the finishing process”. Applicant also amended claim 1 with (similarly for claim 3) with additional limitations “batching one or more customer orders into a batch; nesting a plurality of component patterns of one or more articles based on the batch”. No prior arts have been found to, individually or in combination, teach all these added limitations. 
Applicant amended claim 13 with additional limitations “analyzing, using computer vision, a first pattern configuration of a component pattern disposed on a substrate, the component pattern comprising a template of at least a portion of a component of a plurality of article components; implementing a finishing process on the substrate, resulting in a second pattern configuration different from the first pattern configuration; analyzing, using computer vision, the second pattern configuration disposed on the substrate; determining, based on the first pattern configuration and the second pattern configuration, cutting control information wherein the cutting control information is based on a difference between the second pattern configuration and the first pattern configuration, and wherein the difference between the second pattern configuration and the first pattern configuration is at least in part due to one or more of a bow 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115